Title: General Orders, 2 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 2nd 1776
Parole Neilson.Countersign Adams.


Upon any Alarm Col. Patterson’s regiment, is immediately to repair to Letchmore’s point, leaving one Capt. two Subs., two Serjeants and fifty Rank & File, in the work leading to the bridge.
Col. Bond’s Regiment is instantly to march to Cobble-hill; and Col. Sergeants Regiment to the north, middle, and south

redoubts—This is to be considered as a standing order, until countermanded.
Genl Heath’s, Sullivan’s, Green’s, and Fry’s brigades are in rotation, to march a Regiment, an hour before day, every morning, into the works on Letchmores point and Cobble hill—Five Companies of which to go to the former, and three to the latter, they are to remain in the works until sun-rise.
The Field Officers for the Guards at Letchmores point, Cobble & plough’d Hill, are to consist of Lt Colonels & Majors, as those for the day are Colonels.
The commanding Officers of Regiments, who have neglected to see their men supplied with Fascines, are immediately to order every Non-commission’d Officer and Soldier, to provide one good Fascine, which is to be put under a Sentry of the Quarter Guard of the regiment.
